DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
To facilitate consideration of any amendment that may be filed in reply to this Office action, the applicant is advised to specifically point out the support for the amendment (e.g., a specific paragraph(s) and/or a drawing(s) of the present application). 
 
Claims 1-20 are pending.  Of these, claims 1, 12 and 18 are independent.


Specification/Claim Informality Objections
In each of claims 2, 11, 13, 17, 18 and 20, “entering” should be --enter--.  
In each of claims 2 and 11, “operation in the memory cell array” should be --operation of the memory cell array--.
In each of claim 13, “operation in the memory cells” should be --operation of the memory cells--.
In each of claim 18, “operation in the memory cell” should be --operation of the memory cell--.
claims 6 and 16, “device entering” should be --device is entering--.
Appropriate corrections are required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-11 and 15-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites “[a] memory device” in the preamble; however, each of its dependent claims 2-11 recites “[t]he memory cell array” in the preamble, thus the intended scope of this claim set is unclear.
Further, in each of claims 2 and 11, “the memory cell array” (in the body of the claim) lacks a clear antecedent in the claims and thus is deemed indefinite.
Further, in claim 5, “the read voltage” lacks a clear antecedent in the claims and thus is deemed indefinite.
Further, in claim 5, it is unclear in the claims what is intended with the phrase “the read voltage of is applied …”.
Further, in claim 6, “the negative resistance state” lacks a clear antecedent in the claims and thus is deemed indefinite.
claims 7 and 11, “the predetermined threshold voltage” lacks a clear antecedent in the claims and thus is deemed indefinite.

In claim 15, it is unclear in the claims what is intended with the phrase “the read voltage of is applied …”.
In claim 16, “the negative resistance state” lacks a clear antecedent in the claims and thus is deemed indefinite.
In claim 17, “the predetermined threshold voltage” lacks a clear antecedent in the claims and thus is deemed indefinite.
Further, in claim 17, it is unclear in the claims whether “a write operation” is same as or different from “a write operation” in parent claim 12.

Claim 18 recites “apply a read voltage …”, but it is unclear in the claim where the read voltage is intended to be applied to (e.g., to a  switch in the series, to a memory element in the series, to a negative resistance device in the series, or somewhere else), thus the metes and bounds of the claimed invention are unclear.
Claims 19-20 depend from claim 18, thus are rejected for the same reason above for claim 18.
Further, in claim 19, it is unclear in the claims what is intended with the phrase “the read voltage of is applied …”.
Further, in claim 19, it is unclear in the claims how “a bit line” and “a common source line” are connected/ arranged/ disposed with respect to the series coupled switch, memory 
Further, in claim 20, “the write voltage” lacks a clear antecedent in the claims and thus is deemed indefinite.
Further, claim 20 recites “apply the write voltage …”, but it is unclear in the claims where the write voltage is intended to be applied to (e.g., to a  switch in the series, to a memory element in the series, to a negative resistance device in the series, or somewhere else), thus the metes and bounds of the claimed invention are unclear.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 



Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. US 10,998,024 B2 (“PATENT”). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the above indicated claim(s) of the present application is/are either anticipated by, or would have been obvious over, the above identified claim(s) of PATENT, including the following claim(s):
1. A memory device, comprising: 
a plurality of memory cells, wherein each of the memory cells comprising (claim 1 of PATENT “a plurality of memory cells …, wherein each of the memory cells comprising”): 
a switch, a first terminal of the switch is coupled to a common source line and a control terminal of the switch is coupled to a word line (claim 1 of PATENT “a switch, a first terminal of the switch is coupled to one of the common source lines and a control terminal of the switch is coupled to one of the word lines”); 
a memory element, a first terminal of the memory element is coupled to a second terminal of the switch (claim 1 of PATENT “a memory element, a first terminal of the memory element is coupled to a second terminal of the switch”); and 
a negative resistance device, a first terminal of the negative resistance device is coupled (claim 1 of PATENT “a negative resistance device, a first terminal of the negative resistance device is coupled to a second terminal of the memory element, and a second terminal of the negative resistance device is coupled to one of the bit lines”), 
wherein the switch, the memory element, and the negative resistance device are coupled in series (claim 1 of PATENT “wherein the switch, the memory element, and the negative resistance device are coupled in series”).

12. A memory device, comprising: 
a driver configured to generate a read voltage and a write voltage to perform a read operation and a write operation in the memory device (claim 12 of PATENT “a driver configured to generate a read voltage and a write voltage to perform a read operation and a write operation in the memory device”); 
a sense amplifier (claim 12 of PATENT “a sense amplifier”); 
a data output, configured to receive an input from the sense amplifier and generates an output (claim 12 of PATENT “a data output, configured to receive an input from the sense amplifier and generates an output”); 
a memory cell array, wherein the memory cell array comprising (claim 12 of PATENT “a memory cell array, wherein the memory cell array comprising”): 
a plurality of memory cells (claim 12 of PATENT “a plurality of memory cells”), 
wherein each of the memory cells comprising (claim 12 of PATENT “wherein each of the memory cells comprising”): 
(claim 12 of PATENT “a switch, a first terminal of the switch is coupled to one of the common source lines and a control terminal of the switch is coupled to one of the word lines”); 
a memory element, a first terminal of the memory element is coupled to a second terminal of the switch (claim 12 of PATENT “a memory element, a first terminal of the memory element is coupled to a second terminal of the switch”); and 
a negative resistance device, a first terminal of the negative resistance device is coupled to a second terminal of the memory element, and a second terminal of the negative resistance device is coupled to a bit line (claim 12 of PATENT “a negative resistance device, a first terminal of the negative resistance device is coupled to a second terminal of the memory element, and a second terminal of the negative resistance device is coupled to one of the bit lines”), 
wherein the switch, the memory element, and the negative resistance device are coupled in series (claim 12 of PATENT “wherein the switch, the memory element, and the negative resistance device are coupled in series”).

18. A method to control a memory cell in a memory device, comprising: 
determine whether the memory cell is in a read operation or not (claim 18 of PATENT “determine whether the memory cell is in a read operation or not”), wherein the memory cell includes a switch, a memory element, and a negative resistance device coupled in series (claim 18 of PATENT “wherein the memory cell includes a switch, a memory element and a negative resistance device coupled in series”); and 
(claim 18 of PATENT “during the read operation of the memory cell, apply a read voltage greater than a predetermined threshold voltage of the negative resistance device … for making the negative resistance device enter into a negative resistance state”).

Regarding claims 2-11, claims 13-17 and claims 19-20 of the application, claims 1-11, claims 12-17 and claims 19-20 of PATENT, respectively, include substantially the same limitations.  Further, regarding claim 14 of the application, the limitation “the switch is a CMOS transistor” is deemed obvious, since a CMOS transistor based switch was common and well known in the art.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 18-20	are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2004/0113137 A1 (“LOWREY”).
broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.

Regarding independent claim 18, LOWREY discloses a method to control a memory cell (e.g., 115 in Fig. 17) in a memory device (e.g., including 100 in Fig. 17), comprising: 
determine whether the memory cell is in a read operation or not (e.g., with reference to paragraphs [0125] and [0126] “To read the value of the information stored in the selected memory cell … memory cell 115”; also, with reference to paragraph [0065] “For the case of reading a memory element”, as applied to 115 in Fig. 17), wherein the memory cell (115 in Fig. 17) includes a switch (e.g., 125), a memory element (130), and a negative resistance device (e.g., 120, with reference to Fig. 2 and paragraphs [0117] “an I-V characteristic for select device 120 is shown in FIG. 2”) coupled in series (see 115 in Fig. 17); and 
during the read operation in the memory cell, apply a read voltage greater than a predetermined threshold voltage of the negative resistance device for making the negative resistance device entering into a negative resistance state (e.g., with reference to paragraphs [0125] and [0125] “To read the value of the information stored in the selected memory cell, … a voltage of about 2.8 volts may be applied across memory cell 115” and paragraph [0122] “the threshold voltage of select device 120 may be about 1.2 volts”, thus the read voltage associated with about 2.8 volts is greater than the threshold voltage of about 1.2 volts, causing 120 to snapback or enter into a negative resistance state; also, with reference to paragraph [0065] “For the case of reading a memory element, V may be chosen to be greater than the threshold voltage of select device 120”, as applied to 120 in Fig. 17).

Regarding claim 19, LOWREY discloses the method of claim 18, wherein the read voltage of is applied to the negative resistance device (e.g., with reference to paragraphs [0125] and [0126] “to read the value of the information stored in the selected memory cell, a voltage of about 2.8 volts may be applied across memory cell 115 by applying 2.8 volts to the selected column and zero volts to the selected row”, thus the read voltage associated with about 2.8 volts applied across 115 in Fig. 17) by a voltage difference between a bit line and a common source line (e.g., between 142 and 152 in Fig. 17).

Regarding claim 20, LOWREY discloses the method of claim 18, further comprising: 
determine whether the memory cell is in a write operation or not (e.g., with reference to paragraph [0123] “to program a selected memory cell, e.g., memory cell 115”; also, with reference to paragraphs [0064] “for the case of programming a memory element”, as applied to 115 in Fig. 17); 
wherein during the write operation, apply the write voltage greater than the predetermined threshold voltage for making the negative resistance device entering into a low resistance state (e.g., with reference to paragraph [0123] “to program a selected memory cell, e.g., memory cell 115, …. A voltage of greater than about 3.2 volts may be applied to a selected column line, e.g., 142, and zero volts may be applied to a selected row line, e.g., row line 152. … after select devices 120 … ‘turn on’ ” and paragraph [0122] “the threshold voltage of select device 120 may be about 1.2 volts”, thus the write voltage associated with about 3.2 volts is greater than the threshold voltage of about 1.2 volts, causing 120 to turn on or enter into a low resistance state; also, with reference to paragraph [0064] “for the case of programming a memory element, V may be chosen to be greater than the threshold voltage of select device 120”, as applied to 120 in Fig. 17).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to (John) J. H. Hur whose email address is jung.hur@uspto.gov and telephone number is (571) 272-1870.  The examiner can normally be reached M-F 8:00 AM - 4:00 PM ET.
To request an interview, the applicant is advised to use the online USPTO Automated Interview Request (AIR) Form (http://www.uspto.gov/patent/uspto-automated-interview-request-air-form or search “AIR Form” in www.uspto.gov).
If attempts to reach the examiner are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on (571) 272-1869.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J. H. Hur/                    
Primary Patent Examiner, Art Unit 2824